Citation Nr: 1628928	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  07-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left foot neuropathy on a direct basis.  

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

4. Entitlement to an increased initial rating for a lumbar spine disability, rated at 10 percent prior to March 5, 2013, and 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with tarsal neuropathy ("right foot disability").

6.  Entitlement to a rating in excess of 10 percent for left foot tendonitis, fasciitis, and hallux valgus deformity ("left foot disability").

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to August 1991. 

This matter came before the Board of Veterans' Appeals (Board) from December 2006, August 2007, June 2009, and April 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was most recently before the Board in November 2011, when it was remanded for additional development.  

In a May 2009 decision, the Board, in part, denied service connection for neuropathy of the left foot on direct and secondary bases.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the part of the Board's May 2009 decision that denied service connection on a direct basis for left foot neuropathy.  The Court upheld the Board's denial of service connection for neuropathy of the left foot on a secondary basis.  In the November 2011 decision, the Board referred the petition to reopen the claim of entitlement to service connection on a secondary basis.  In a November 2014 rating decision, the RO denied service connection on a secondary basis.  The Veteran did not appeal the decision.  As such, the Board will only consider entitlement to service connection on a direct basis.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left foot neuropathy was not present until multiple years after service and is not otherwise related to service.  

2.  The left knee disability has not resulted in flexion to fewer than 100 degrees, limitation of extension, instability, absent semilunar cartilage, or meniscal tear with frequent locking or effusion.  

3.  The right knee disability has not resulted in flexion to fewer than 90 degrees, limitation of extension, instability, absent semilunar cartilage, or meniscal tear with frequent locking or effusion.  

4.  The lumbar spine disability resulted in periodic reduction of flexion to 45 degrees as of June 4, 2007; prior to that date, the lumbar spine disability did not result in reduction of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or slight impairment of a nerve and from that date, the lumbar spine disability did not result in flexion limited to 30 degrees or less, favorable ankylosis, or slight impairment of a nerve.

5.  The right foot disability has not resulted in worse than moderate impairment or pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  

6.  The left foot disability has not resulted in worse than moderate impairment or pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for a rating in excess of 10 percent rating for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003-5260 (2015).  

3.  The criteria for a rating in excess of 10 percent rating for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003-5260 (2015).  

4.  The criteria for a rating of 20 percent for a lumbar spine disability is met effective June 4, 2007; the criteria for a rating in excess of 10 percent prior to June 4, 2007, or in excess of 20 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2015).  

5.  The criteria for a rating in excess of 10 percent for a right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284-8724 (2015).  

6.  The criteria for a rating in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284-8724 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

The record reflects that the duty to assist has also been satisfied.  The record documents that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records, have been obtained.  The record does not identify any outstanding, existing evidence that could be relevant to a claim decided herein; the Board is also unaware of any such evidence.  

Regarding the service connection claim, the Veteran was afforded an appropriate VA examination in 2013.  A probative determination as to whether the left foot neuropathy is related to service has been obtained.  

Regarding the increased rating claims, the Veteran was provided examinations to determine the nature and severity of the disabilities during the period of the claims, most recently in 2013.  The records reveal all findings necessary to rate the conditions, and the Veteran has not alleged that a disability has increased significantly in severity since the most recent examination.  The Veteran, through a representative, has alleged that the 2009 examinations were inadequate because the examiner did not indicate the specific range of motion limitations for the knees and back due to pain and failed to account for subjective complaints of pain and discomfort and the effect of repetitive use.  The 2009 examination records document the examiner's findings of pain with all motion including after repetition and no additional limitation after repetition.  The examiner also noted the Veteran's histories regarding the functional impact of pain and other symptoms on normal activity, including "the extent of additional limitation of motion or other functional impairment during flare-ups" of the lumbar spine and the absence of flares of either knee disability.  The Board finds the 2009 VA examination records reveal all information necessary to rate the back and knee disabilities in accord with VA regulation and Deluca and Mitchell v. Shinseki, 25 Vet.  App. 32, 36-38 (2011).  In any event, the record includes subsequent VA examinations in 2013 which are not shown, or alleged, to be inadequate.  In sum, the Board finds the medical evidence of record provides sufficient findings to determine the severity of each disability and the effect on functioning throughout the periods of the claims.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Factual Background

A January 2002 VA examination record reveals the Veteran's history of daily pain, stiffness, and weakness in the feet.  The Veteran reported a "recent" onset of the left foot pain.  

A June 2005 SSA evaluation record reveals the Veteran's history of chronic foot and ankle pain secondary to a history of high arches, episodes of tendinitis in both feet, plantar fasciitis in both feet, and possible history of tarsal tunnel syndrome in the right foot with recent onset of left foot pain.  The Veteran reported that his feet swelled, turned purple, and became numb with standing longer than half hour.  He also reported bilateral foot pain, mainly in the heels.  He reported that the pain sometimes radiated up the back of the legs.  He reported trouble using stairs.  Examination revealed no evidence of atrophy or effusion.  There was tenderness to the Achilles tendons and the ventral or plantar aspect of the feet.  Deep tendon reflexes were 2+, and sensation was normal.  There was no current evidence of swelling, but there was a slight reddish, purple hue to the feet.  The Veteran walked carefully due to pain in the feet.   

In August 2005, the Veteran reported that his feet had been turning a blush purple and going numb for the previous nine months.  

A May 2006 VA examination record reveals the Veteran's history of worsening feet pain.  He reported that rest and elevation were partially effective in relieving symptoms.  He reported at least weekly flares that lasted less than one day and that resulted in decreased range of motion and ambulation.  He reported that he could stand for 15-30 minutes and walk farther than 1/4 mile but less than one mile.  He reported tenderness, swelling, heat, fatigability, weakness, and pain while standing or walking.  He denied stiffness, spasm, lack of endurance, incoordination, toe deformity, or callus.  Examination revealed no abnormal motion, crepitus, edema, effusion, fatigability, instability, atrophy, spasm, tenderness, weakness, incoordination, or skin abnormality.  There was mild pain in the toes with motion.  Gait was normal.  Shoe wear pattern was normal, but there was a callus of the small toe.  There was no malunion, nonunion, flatfoot, or hammer foot.  There was pes cavus and mild varus deformity but the plantar fascia was not contracted or shortened, the toes were normal, and there was no tenderness beneath the metatarsal heads.  The diagnosis was bilateral plantar fasciitis, pes cavus, and tendinitis and left foot hallux valgus.  The examiner found the disabilities affected occupational functioning because the Veteran could not stand for extended periods.  The examiner added that it resulted in mild impairment of chores, shopping, and recreation, and prevented exercise and sports. 

A May 2006 VA peripheral nerve examination reveals the Veteran's history of numbness and tingling of the left foot for an "unknown" time frame.  After examination, the Veteran was diagnosed with sensation changes of the plantar surface of the left foot.  

A June 2006 VA examination record reveals the Veteran's history of aggressively worsening bilateral knee pain.  He reported increasing difficulty ascending and descending stairs.  He reported occasional swelling in the knees, particularly with activity, and occasional popping and joint line discomfort.  Examination revealed no palpable effusion or gross deformity.  Range of motion testing revealed full extension and flexion to 124 degrees in the right knee and 129 degrees in the left knee.  Each knee was stable to varus and valgus stress, and there was a firm endpoint with Lachman and drawer testing.  Gait was normal, and strength was full.  After performing 10 deep knee bends, there was pain but no increase in incoordination, fatigability, weakness, or lack of endurance and no additional loss of motion.  

An August 2006 VA examination record reveals the Veteran's history of daily foot pain, stiffness, weakness, and occasional swelling and redness.  The Veteran reported that he had difficulty walking and standing.  He also reported tenderness, swelling, heat, fatigability, weakness, and pain while standing or walking.  He denied stiffness, spasm, lack of endurance, incoordination, toe deformity, or callus.  He reported flares with standing, weight-bearing, or cold weather exposure and indicated that the flares resulted in decreased range of motion and ambulation.  He reported being able to stand for up to 30 minutes and walk less than one mile.  

Examination revealed "mild" hallux valgus with 35 degrees angulation, passively correctable hammertoes, and pes cavus.  There was tenderness to palpation but no swelling or discoloration, and the Veteran "seemed" to ambulate without difficulty.  There was pes cavus, mild varus deformity, and tenderness beneath the metatarsal heads, but the plantar fascia was not contracted or shortened and the toes were normal.  The right foot had normal range of motion except at the first metatarsal phalagneal joint, where the Veteran had dorsiflexion to 60 degrees and plantarflexion to 15 degrees.  After repetition, there was mild increase in pain, weakness, and fatigability but no objective evidence of incoordination or additional loss of range of motion.  There was mild to moderate decrease in sensation with light touch over the plantar surface and decreased pinprick sensation.  There was no malalignment, but the Veteran had difficulty standing on the toes and heels.  There was no abnormal motion, crepitus, edema, effusion, fatigability, instability, muscle atrophy, redness, spasm, heat, weakness, or incoordination.  There was mild pain of the toes with motion.  Gait was normal.  There was no malunion or nonunion.  The examiner diagnosed plantar fasciitis, pes cavus, tendinitis, and talar neuropathy of the right foot.  The record notes that the conditions affected occupational functioning because the Veteran could not stand for extended periods.  The examiner added that the disabilities prevented exercise or sports. 

An August 2006 VA peripheral nerves examination reveals the Veteran's history of numbness in the feet.  He denied current paralysis, weakness, tremor, or stiffness.  The Veteran reported limited ambulation to approximately 1/2 mile, and the examiner noted difficulty standing on the toes and heels.  Examination revealed full motor strength.  There was mild-to-moderate decrease in sensation to light touch and pinprick.  Gait and balance were normal, and ankle jerk was 2+ bilaterally.  The examiner found the small digital nerves left foot, plantar surface and the right peroneal nerve were affected.  The examiner diagnosed right foot tarsal tunnel syndrome associated with numbness and tingling of the right foot and neuritis.  

An October 2006 VA treatment record indicates that the Veteran had a high arch and seemingly normal range of motion.  There was heavy callous on the soles of the feet. 

A December 2006 VA examination record reveals the Veteran's history of pain,  moderate fatigue, moderate spasm, and moderately decreased motion in the back.  He reported that the pain is usually 4-5/10 but "occasionally" or "several times a day" it is 8/10.  He reported radiation of the pain into the hips and knees.  He indicated that he was only able to walk a quarter of a mile.  Examination revealed symmetric gait.  The spine had mild tenderness to palpation but no fixed deformity or spasm.  Range of motion testing revealed flexion to 95 degrees, extension to 25 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  There was no pain with flexion, extension, or left lateral flexion.  There was "some" pain at the end of motion for right lateral flexion.  Neurological examination showed decreased sensation to light touch in a stocking glove distribution of the feet.  Strength was full, and deep tendon reflexes were 3+ in the patellar tendon and 4+ in the Achilles tendon.  The diagnosis was musculoligamentous strain.  

A January 2007 private treatment record reveals the Veteran's history of bilateral foot swelling.  Deep tendon reflexes were symmetric.  The Veteran lacked sensation in the feet, "probably from [the] midfoot down."  The examiner prescribed Lyrica.  Another January 2007 private treatment record reveals the Veteran's history of peripheral neuropathy of the feet, based on which he was discharged from service.  Diagnoses include peripheral neuropathy.  A March 2007 private treatment record reveals the Veteran's history of persistent numb and aching feet, though there was improvement with Neurontin.  A March 2007 VA treatment record reveals findings of numbness upon palpation.  Gait and stance were supinated.  The feet were cool to touch and there was tenderness upon palpation of the plantar fascia.  The diagnoses were pes cavus and plantar fasciitis. 

An April 2007 private treatment record indicates that the Veteran was in mild to moderate discomfort due to back pain.  There was "some" palpable spasm.  Deep tendon reflexes appeared symmetric.  A May 2007 private treatment record indicates that the Veteran had full muscle strength, normal muscle tone, and appropriate gait on ambulation.  The protective threshold was absent and the Veteran was "absolutely neuropathic bilaterally."  Sharp, dull sensations were absent, and light touch was absent.  There was no normal heel-to-toe ambulation.  There was pes cavus bilaterally, mild hallux valgus bilateral, and restricted range of eversion of the subtalar joint bilaterally.  

In an undated statement from a private podiatrist received in May 2007, the podiatrist reported providing treatment for bilateral peripheral neuropathy of the Veteran's feet.  The podiatrist reported evaluation of the Veteran and review of the medical history and service medical records and "consider[ed] it as likely as not that [the Veteran's] military physical training and duties either caused or aggravated [the Veteran's] ongoing problems with his feet."  A May 2007 private treatment record reveals a diagnosis of profound neuropathy.  The record reveals the Veteran's history that his feet were "completely" numb.  Examination revealed full muscle strength, normal muscle tone, and unremarkable inspection/palpation of joints.  There was restricted range of eversion of the subtalar joint, mild hallux valgus, and pes cavus of the feet.  

A May 2007 VA treatment record reveals the Veteran's history of bilateral knee pain.  He reported use of a cane, which "made a difference" in alleviating some of the right knee pain.  Examination revealed equal and symmetric gait, with use of a cane to offload the right knee when ambulating.  Examination revealed no effusion or joint laxity.  Range of motion was from 0 to about 130 degrees.  There was no tenderness to palpation or crepitus.  Strength was full, and Lachman's was negative.  The Veteran denied sensation to light touch on the dorsal and plantar aspects of the feet. 

A June 4, 2007, private treatment record reveals the Veteran's history of "neuropathy in the lower extremities."  The Veteran reported knee pain, mild swelling, and problems going from sitting to standing.  He also reported that prolonged sitting and standing aggravated his symptoms.  He described nonspecific soreness in the right posterior thigh area and noted easy fatigability and cramping in the lower extremities which resolved after approximately 30 minutes of rest.  He reported knee pain with weight-bearing activities.  He reported low back pain of a nonradicular nature.  Examination of the lumbar spine revealed generalized tenderness with mild spasm.  He had approximately 50 percent range of motion.  Examination of the knees revealed slight flexion contractures with flexion to approximately 120 degrees.  There was crepitus and tenderness.  Ligament testing was unremarkable.  Examination of the feet revealed bilateral pes cavus and tight heel cord on the right.  Diagnoses included degenerative disc disease/degenerative arthritis of the thoracolumbar spine, degenerative arthritis of the knees, tight right heel cord, and pes cavus deformities.  A June 13, 2007, private treatment record indicates that a private neurological evaluation and electrodiagnostic studies showed a patchy sensory motor loss and an L-5 distribution in the lower extremities with a noted mild active denervation in an S-1 distribution.  A June 19, 2007, treatment record reveals the Veteran's history that he was "discharged from service with a diagnosis of 'neuropathy in his lower extremities."  Diagnoses included peripheral neuropathy.  The record indicates that the cause of the peripheral neuropathy had not been found, though the Veteran did "not appear to have pain secondary to foot mechanics or neuropathy."  Another June 19, 2007, private treatment record indicates that examination revealed a varus hindfoot with cavus arch.  The Veteran was able to perform single limb and double-limb toe rises with good heel inversion and he had "good" range of motion of the ankles.  He could flex and extend the toes without much difficulty.  Anterior drawer test and varus test were normal.  There was no pain with palpation.  There was hammering of the toes bilaterally.  There was decreased sensation distal to the ankles bilaterally with monofilament and light touch.  A June 29, 2007, private treatment record reveals the Veteran's history of low back pain that radiated down the left leg.  Examination revealed tenderness.  Deep tendon reflexes were symmetric and the examiner did not detect a gross sensory deficit though the Veteran's nerve conductions had shown S1 dermatome spotty innervation.  The examiner diagnosed left S1 radiculopathy.  

 June 2007 VA treatment records report the Veteran's negative history of swelling, laxity, or giving way. 

A July 2007 VA peripheral nerves examination reveals the Veteran's history of no feeling in the bilateral feet with occasional pain in the first metatarsophalangeal joint.  The Veteran reported use of orthotics and occasional visits to a podiatrist for his feet.  He reported that he had a difficult time ambulating "occasionally" due to the numbness in the feet.  He used a cane for stability.  Motor exam was unremarkable.  Motor skills appeared intact, and he had good strength against resistance.  There was decreased sensation to vibration and pain and absent sensation to light touch in the lower extremities.  The affected nerve was noted as the peroneal and tibial nerves.  The examiner found the neuropathy was most likely caused by the Veteran's diabetic condition.  The examiner found no medical literature to support the implication of plantar fasciitis and hallux valgus deformity as a potential cause or aggravating factor in neuropathy.  

A November 2009 VA examination record reveals the Veteran's history of low back pain that radiated into the left buttock.  He reported that the pain was "really" exacerbated by standing up from a seated position.  He reported that the back disability "slow[ed] him down a lot."  The Veteran reported flares every two to three weeks that lasted for hours.  He reported that he had a hard time getting out of bed during a flare.  He denied incapacitating episodes.  Examination revealed normal posture, gait, and spinal curvature and no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness of the left thoracic sacrospinalis.  Motor strength, muscle tone, sensation, and deep tendon reflexes were normal.  Range of motion testing revealed flexion to 70 degrees, extension to 10 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  There was pain with motion but no additional limitation of motion after repetition. 

A November 2009 VA examination record reveals the Veteran's history of knee pain and stiffness.  He denied episodes of dislocation or subluxation or locking episodes.  Specific to the left knee, he reported catching but denied swelling, instability, or impact on activities of daily living.  Specific to the right knee, he reported one episode where the knee gave out and occasional swelling with mechanical strain about twice a week.  Examination revealed normal gait.  There was tenderness and crepitation but no grinding, instability, or meniscal abnormality.  There was patellar abnormality in that there was subpatellar tenderness bilaterally.  Range of motion testing revealed full extension bilaterally.  Flexion reached 100 degrees in the left knee and 90 degrees in the right knee.  There was pain with motion but no additional limitation after repetition. 

November 2009 VA treatment records reveal the Veteran's history of right knee pain and achiness and low back pain.  The Veteran also reported numbness in the feet for two months that made driving "awkward."  Examination revealed normal gait, though the left toe was more abducted than the right.  Heel and toe walk was "mostly" normal.  The knee had no crepitus and anterior/posterior drawer test was normal.  McMurray's test showed tenderness on the medial right knee.  The back had flexion to 45 degrees and normal lateral bend and rotation.  There was absent soft touch sensation in feet distal to ankles.  The diagnoses included degenerative joint disease and possible meniscal damage.  A subsequent November 2009 VA treatment record indicates that X-ray images revealed degenerative joint disease and enchondroma versus bone infarct in the right femur.  The record notes that enchondroma has also been described as old bone infarct. 

A March 2010 VA examination reveals the Veteran's history of significant numbness on the plantar and dorsal aspect of the feet.  The Veteran denied pain to the great or second toes of the right foot or any pain in any toes.  The Veteran did not have plantar fasciitis pain or arch or heel pain.  The Veteran reported that he had been told that the numbness was probably of diabetic etiology.  The Veteran indicated that he no longer drove because he could not sense position of his ankle or feet due to the numbness.  The Veteran did not report pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in either foot and he denied flares.  There was no limitation on standing but he was unable to walk farther than a few yards.  He reported use of a cane due to loss of position sense and numbness in the feet.  The record adds that the profound sensory deficit made ambulating without stumbling difficulty.  The Veteran also reported aching pains in the legs if on his feet for greater than an hour or with prolonged walking.  

Examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was evidence of position sense deficit.  There was hallux valgus deformity without swelling or painful movement and no bunion development.  There was no evidence of malunion or nonunion.  There was no localized tenderness to palpation of the arch or heel and no tenderness to palpation or movement of the metatarsophalangeal joints.  There was no loss of motion.  Diagnoses were numbness of the feet secondary to diabetic neuropathy and bilateral hallux valgus deformity.  The examiner found plantar fasciitis was not present in either foot.  The examiner further found there was no finding diagnostic of tarsal tunnel syndrome.  

A March 2010 VA neurological examination revealed findings of normal strength, muscle tone, and muscle bulk.  There was no sensation of light touch or pinprick to the feet, loss of position sense to the great toes, and decreased position sense on ankle planar flexion and dorsiflexion.  Reflexes were normal.  The diagnosis was diabetic neuropathy. 

A June 2010 VA treatment record reveals the Veteran's history that his back pain radiated down the legs "at times."  He reported left leg numbness that had caused him to fall.  Gait was normal.  Straight leg raise was 70 degrees bilaterally.  Sensation was absent in the feet and present at the ankles.  An October 2010 VA treatment record reveals the Veteran's history of knee pain.  He added that "sometimes" the knees "feel" as though they will give way.  Examination revealed mild varus alignments but no effusion, redness, warmth, or instability.  Lachman and McMurray tests were negative, and there was no swelling.  X-ray images showed degenerative changes.  

An April 2011 VA treatment record reveals the Veteran's history of back pain.  He reported that activity seemed to help and that he walked 1.5 miles most days.  Examination revealed normal gait.  November 2011 VA treatment record reveals the Veteran's history of increased pain and stiffness in the right knee, worse when first getting up or after prolonged sitting.  He also reported swelling.  He denied weakness or numbness.  Examination revealed tenderness and crepitance with passive range of motion.  Anterior and lateral drawer signs were negative.  Motor strength and tone were normal.  

A January 2012 VA treatment record indicates that sensation was normal in the lower legs. 

A March 2013 VA spine examination record reveals the Veteran's history that his back was getting worse over time.  He reported flares with sitting and standing.  The examiner found it would be speculative to estimate additional functional loss during flares or with repeated use.  Range of motion testing revealed flexion to 50 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally and rotation to 15 degrees bilaterally.  There was pain at the end degree of all motion.  There was no additional limitation of motion after repetition.  Overall, the spine disability resulted in less movement than normal and pain on movement.  There was not localized tenderness.  There was guarding and/or spasm but it did not result in abnormal gait or spinal contour.  Motor strength was full, and there was no atrophy.  Deep tendon reflexes and sensation were normal, though there was a stocking glove neuropathy bilaterally to the lower leg, approximately nine inches up.  Straight leg raise was negative.  There was no radicular pain or other signs or symptoms due to radiculopathy.  There was not intervertebral disc syndrome or incapacitating episodes.  The examiner noted that the lumbar spine disability affected occupational functioning because standing reportedly caused "a lot" of back pain.  The examiner found due to the Veteran's back disability, the Veteran would do best in a light work occupation.  The examiner found it was less likely than not that the Veteran had any neurological abnormality associated with the lumbar spine disability.  

A March 2013 VA foot examination record reveals the Veteran's history of inability to feel his feet for five to six years.  He reported that he did not have any pain in the feet because he cannot feel his feet.  The record reveals diagnoses of bilateral pes cavus with associated hammertoes and left hallux valgus.  The left hallux valgus was mildly deviated and nontender.  The hammertoes were moderate on the left foot and mild on the right foot.  There was bilateral pes cavus with all toes tending to dorsiflexion, shortened plantar fascia, and some limitation of dorsiflexion at the ankle bilaterally.  The pes cavus of the left foot was also associated with the great toe dorsiflexed and moderate hammertoes.  The pes cavus of the right foot was associated with mild hammertoes.  The pes cavus was not associated with pain and tenderness.  The examiner noted that pes cavus was a risk factor for plantar fasciitis and tarsal tunnel syndrome.  However, the examiner found no evidence of plantar fasciitis or tarsal neuropathy.  The examiner also found no evidence of tendinitis.  The feet were nontender to palpation and there was no callus deformity.  The Veteran walked on toes and heels without grimace or complaint.  The examiner noted that there was no assessment for a foot problem after March 2010, when the Veteran was diagnosed with a potential metatarsal stress fracture.  

The examiner noted that excess use of the feet would put the Veteran at risk for plantar fasciitis, tendonitis, tarsal tunnel syndrome with associated neuropathy, and metatarsalgia.  The examiner reported that the service-connected right foot disability was "benign," which he described as less than mild.  The examiner found the left foot had mild hallux valgus deformity.  There was no paralysis of the feet and the Veteran was noted to use the feet in a normal fashion.  There was no localized sensory neuropathy secondary to or related to tarsal tunnel syndrome and no objective findings to support tarsal tunnel neuropathy.  The examiner determined it less likely than not that there was any functional impairment related to the foot disabilities.  The examiner explained that the Veteran used the feet in a normal fashion and palpation of the feet caused no discomfort and the Veteran walked on toes, heels, and in tandem without difficulty.  The examiner determined that it was less likely than not that the Veteran had flares with repeated use of either foot and that inserts may reduce flares, though the Veteran did not use them.

The examiner noted that the Veteran had "mild" bilateral stocking-glove distribution neuropathy of the feet.  The examiner explained that the condition was idiopathic, though the records suggest the Veteran had diabetic peripheral neuropathy.  The examiner found it was less likely than not that the neuropathy was related to the pes cavus deformity or any associated condition.  The examiner further found the neuropathy would not be related to the condition of the back.  The examiner explained that common causes of stocking glove distribution neuropathy are diabetes mellitus, alcoholism, autoimmune disease, toxins, and inherited disorders. 

The examiner also reported that it was less likely than not that the left foot neuropathy was a result of active military service, including from in-service training and other duties.  The examiner explained that although pes cavus placed the Veteran at higher risk for developing left foot neuropathy due to tarsal tunnel syndrome, there was no evidence of tarsal tunnel syndrome on examination.  Rather, the Veteran was found to have idiopathic neuropathy that was less likely than not related to the foot conditions.  

A March 2013 VA knee examination reveals the Veteran's history of knee pain with flares that affect standing and walking.  The examiner found it would be speculative to estimate additional functional loss during flares or with repeated use.  The Veteran reported falling because the knee gave out.  Range of motion testing revealed motion from 0 to 130 degrees with pain at 130 degrees in each knee.  There was no change in range of motion after repetition.  The examiner determined the knee disabilities resulted in functional impairment due to less movement than normal, pain on movement, atrophy of disuse in the right leg, and disturbance of locomotion in the right lower extremity.  The examiner noted that the right calf measured 43 centimeters whereas the left calf measured 45.5 centimeters.  Motor strength was full, and stability tests were normal.  There was no evidence or history of recurrent patellar subluxation.  There was no meniscal condition. 

A March 2013 VA neuropathy examination reveals the examiner's determination that it was at least as likely as not that the Veteran had diabetic peripheral neuropathy.  The examiner noted that the Veteran had moderate numbness of the lower extremities.  There was full strength and normal deep tendon reflexes.  Sensation was decreased at the ankle/lower leg and absent in the foot/toes.  Position sense, vibration, and cold sensation were decreased in the lower extremities.  There was muscle atrophy that the examiner believed due to the right knee disability. 

III. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV. Service Connection

A. Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

B.  Analysis

The service treatment records reveal no findings or histories pertaining to the left foot, including histories of numbness or tingling.  

Service connection is not warranted for left foot neuropathy.  Initially, the Board finds the evidence shows that the peripheral neuropathy was not present until many years after discharge.  The service medical records contain no findings or histories suggestive of neuropathy of the left foot; the first diagnosis of record of left foot neuropathy dates 15 years after discharge, and the first histories of left foot symptoms place their onset after service.  Specifically, the first history of neurological symptoms in the left foot, that dating in August 2005, places the onset in approximately December 2004, and the first history as to the duration of the  left foot symptoms places the onset of the symptoms multiple years after discharge from service.  In this regard, the Board finds the Veteran's history of a "recent" onset of left foot symptoms in 2002 does not suggest symptoms during service or within a year of discharge.  Additionally, to the extent the Veteran's histories that he was discharged from service due to bilateral foot neuropathy can be interpreted as a history of symptoms during and since service, the Board finds the histories are not credible because they are contradicted by the 2002 history of a "recent" onset of left foot symptoms and the service medical records which only reveal findings and histories pertaining to the right foot.   

Furthermore, the evidence shows that the left foot neuropathy is unrelated to service.  VA examiners have determined that the left foot neuropathy is associated with diabetes mellitus, which was diagnosed after discharge from service.  A private podiatrist has provided a positive nexus opinion.  The podiatrist provided no rationale for the opinion, however, and the Board finds it is not otherwise corroborated by the evidence.  Specifically, the Board notes that the service treatment records reveal no histories of symptoms associated with the left neuropathy during service, though the Veteran reported neurological symptoms affecting the right foot, and that the initial history pertaining to the left foot places the symptomatic onset after discharge. 

Although the appellant might believe that his left foot neuropathy is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his current disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

V. Increased Rating

A. General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

B. Knee Disabilities

1. Legal Criteria 

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59 (2015).  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

2. Analysis

The knee disabilities are each rated at 10 percent for painful and limited motion from June 21, 2005, the effective date of the award of service connection.  The Veteran contends that a higher initial rating is warranted for each knee disability.

A rating higher than 10 percent is not warranted for limitation of motion at any time during this period for the right or left knee.  Although the evidence reveals findings of painful motion, the Veteran is consistently able to fully extend without pain and flex to at least 90 degrees in the right knee and 100 degrees in the left knee, including after repetition, and he has not reported additional limitation of motion, i.e. motion limited beyond that depicted in the medical records.  Although the Veteran reported limitation of function during flares, the limitation in motion appears to be accurately depicted by the reported range of motion after repetition.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion.  

With respect to other potentially applicable Diagnostic Codes, there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or instability, and stability testing was normal.  The Veteran has reported a "feeling" that the knees "will give way" in June 2010, a history of one episode of giving way of the right knee in November 2009, and a history of giving way in March 2013.  Although the Veteran is competent to report his symptomatic history, the Board finds the history is less probative than the clinical findings of normal stability, particularly because the Veteran has multiple conditions affecting the lower extremities.  The Board also finds the evidence does not support a finding of meniscal abnormality with frequent episodes of "locking," pain, and effusion.  There is no definite finding of meniscal abnormality - there is only the one finding of "possible" meniscal damage in November 2009 - and no evidence of frequent locking or effusion.  In this regard, the Board notes that there is no evidence of locking and negative history as to locking when asked and no clinical evidence of effusion, and the reported pain is already considered in the rating assigned for limitation of motion.  

C. Lumbar Spine Disability

1. Legal Criteria 

Under the criteria governing disabilities of the lumbar spine, lumbosacral strain is evaluated under the General Rating Formula (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).



2.  Analysis 

The lumbar spine disability is rated at 10 percent from August 10, 2005, the effective date of the award of service connection, and 20 percent from March 5, 2013.  The Veteran contends that a higher initial rating is warranted.  

Upon consideration of the evidence, the Board finds a 20 percent rating is warranted effective June 4, 2007, based on the evidence suggestive of episodic reduction in flexion to 45 degrees as of that date.  In this regard, the Board notes that the June 4, 2007, medical professional estimated a 50 percent reduction in range of motion, which would equal approximately 45 degrees of flexion, which is consistent with the November 2009 finding of flexion limited to 45 degrees.     

A rating greater than 10 percent is not warranted at any point prior to June 4, 2007.  Although there is evidence of spasm, there is no evidence of abnormal gait or spinal contour.  Additionally, there is no evidence of flexion limited to 60 degrees, and the record indicates that combined range of motion is greater than 120 degrees throughout this period.  In this regard, the Board notes that range of motion testing revealed flexion to 95 degrees and combined range of motion to 225 degrees.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  Although the Veteran reported flares during this period, he did not report further limitation of movement during flares and has not indicated that motion was ever more impaired than that shown during evaluation.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the thoracolumbar spine disability at any time.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  Although there are some histories of radicular pain, motor strength is consistently normal, deep tendon reflexes are present and symmetric, and gait is normal, and the findings of abnormal sensation are attributed to distinct conditions.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the low back disability does not warrant a separate compensable rating for neurological impairment or a higher rating based on incapacitating episodes prior to June 4, 2007.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

A rating greater than 20 percent is not warranted at any time from June 4, 2007.  The evidence does not show, or even suggest, limitation of forward flexion to 30 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The records consistently depict forward flexion to at least 45 degrees, including after repetition where tested.  There is no indication of limitation beyond that depicted in the record.  The Board acknowledges that the Veteran reported flares with slower functioning and difficulty getting out of bed.  He has not reported further limitation of movement during flares and has not indicated that motion is ever more impaired than that shown during evaluation, however.  In this regard, the Board notes that the Veteran reported that the flares resulted in slower functioning; there is no indication that the slower functioning is due to additional limitation of motion or that the "difficulty getting out of bed" was due to additional limitation of motion rather than pain and stiffness.  Thus, the Board finds a schedular rating higher than 20 percent is not warranted for the thoracolumbar spine disability at any time from June 4, 2007.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  Although there are some histories of radicular pain and clinical evidence of denervation of S1, motor strength is consistently normal, deep tendon reflexes are present and symmetric, and the findings of abnormal sensation are attributed to a distinct condition, notably diabetic neuropathy.  The Board finds the evidence does not suggest the existence of even "slight" functional impairment of a nerve, as necessary for a separate (compensable) rating.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

      D.  Right and Left Foot Disabilities 

1.  Legal Criteria

The appellant's right foot disability has been rated under Diagnostic Code 5284-8724.  The left foot disability has been rated under Diagnostic Code 5284.  

The use of a hyphenated Diagnostic Code indicates an analogous rating using the criteria of the second part.  See 38 C.F.R. § 4.27.  The RO determined that the appellant's right  foot disability did not fit the criteria of the diagnostic codes that rate specific foot disabilities and applied the criteria of diagnostic code 8724, which rates neuralgia of the internal popliteal (tibial) nerve, for the criteria of Diagnostic Code 5284, other injuries of the foot.  See 38 C.F.R. §§ 4.71a, 4.124a (2015). 

Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 8724, incomplete paralysis of the posterior tibial nerve that is mild or moderate warrants a 10 percent rating.  The criteria for a higher rating, 20 percent, require severe incomplete paralysis.  Complete paralysis of the posterior tibial nerve, which warrants a 30 percent rating, is manifested by the following: paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 5278, which rates pes cavus, provides a 10 percent rating for pes cavus, bilateral or unilateral, with great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads.  A 30 percent rating is provided for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  

2.  Analysis:  Right Foot Disability

In June 2005, the Veteran filed a claim for an increased rating for the right foot disability.  The right foot disability has been rated at 10 percent throughout the period of the appeal.  The Veteran has been determined to have diabetic neuropathy of the feet, for which he is not service connected.  To the extent possible, the Board will distinguish the manifestations and effect of the right foot disability from the manifestations of the neuropathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).   

Upon consideration of the evidence, the Board finds the right foot disability has not resulted in worse than moderate impairment at any time during the period of the claim.  The record consistently reveals findings of normal strength, muscle tone, and reflexes, and the record does not suggest the right foot disability has ever resulted in loss of use.  Additionally, although there is evidence of limitation of function, including decreased motion and pain with motion and on standing, the Veteran maintained significant range of motion in the foot and ankle, gait is consistently normal, and the record indicates that at least some of the reported functional impairment is due to the neuropathy.  The appellant is competent to report pain, fatigability, weakness, swelling, and tenderness, but without additional right foot changes or objectively diminished function that can be attributed to the right foot disability, the Board finds that there is no foundation for a finding of a severe disability.  Thus, an increased rating is not warranted under either Diagnostic Code 5284 or 8725. 

The Board has considered whether a higher rating might be warranted under another diagnostic code, but, among those diagnostic codes that offer higher ratings finds none that are applicable here.  Diagnostic Codes 5277 (weak foot, bilateral), 5279(Metatarsalgia, anterior), 5280 (Hallux valgus), 5281 (Hallux rigidus), and 5282 (Hammertoes) provide maximum ratings of 10 percent each, which the appellant already receives.  See 38 C.F.R. § 4.71a.  Diagnostic Codes 5276 are 5283 are not appropriate because the appellant has not been diagnosed with acquired flatfoot or malunion or nonunion of the tarsal or metatarsal.  

The remaining potentially applicable Diagnostic Code is 5278 for claw foot (pes cavus).  38 C.F.R. § 4.71a.  The record reveals bilateral pes cavus throughout the period of the claim.  The Board finds the pes cavus has not approximated the impairment contemplated by the higher rating, however.  There is no evidence of limitation of ankle dorsiflexion to right angle, no finding of "marked" tenderness of the metatarsals, and only one finding of contracture or shortening of the plantar fascia, that dated in March 2013.  There is only one finding of tenderness of the metatarsals, that dated in August 2006, and the Board interprets the Veteran's history "mild" pain of the toes with motion at that time as indicative of less than "marked" tenderness of the metatarsals.  

The criteria for a higher rating for pes cavus are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In the absence of evidence that all of the criteria are met (or that even two of the criteria are met at the same time), a higher rating is not warranted under Diagnostic Code 5278.  Additionally, the Board finds a separate rating under Diagnostic Code 5278 is not warranted because the symptoms and impairment associated with the pes cavus have been contemplated by the ratings currently assigned.   

The Board has considered the rule of DeLuca, supra.  The reported pain, swelling, tenderness, weakness, and fatigability are the symptoms which justify his current 10 percent rating.  The Board cannot assign an increased rating based on the same symptoms without violating the anti-pyramiding rule.  See 38 C.F.R. § 4.14, supra.

3.  Analysis: Left Foot Disability 

In February 2010, the Veteran filed a claim for an increased rating for the right foot disorder.  The left foot disability has been rated at 10 percent throughout the period of the appeal.  The Veteran has been determined to have diabetic neuropathy of the feet, for which he is not service connected.  The Board will only consider the manifestations and effect of the left foot disability when the medical evidence distinguishes the manifestations and effects of the neuropathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the Board finds the medical evidence indicates that the numbness of the feet is due to the neuropathy and not the left foot disability.  As such, the numbness, and any associated impairment, is not a basis for an increased rating.  

Upon consideration of the evidence, the Board finds the left foot disability has not resulted in worse than moderate impairment at any time during the period of the claim.  The record reveals findings of normal strength, muscle tone, reflexes, and the record does not suggest the left foot disability has ever resulted in loss of use.  The hallux valgus deformity is not associated with swelling or painful movement, and there was no tenderness to palpation and no loss of motion.  Additionally, examiner found no evidence of plantar fasciitis, and the hammertoes were characterized as "moderate."  Although there is evidence of limitation of function, the record indicates that the limitation is predominantly due to the nonservice connected neuropathy, and the Board finds that there is no foundation for a finding of a severe disability based on the left foot disability.  An increased rating is not warranted under either Diagnostic Code 5284 or 8725. 

The Board has considered whether a higher rating might be warranted under another diagnostic code, but, among those diagnostic codes that offer higher ratings finds none that is applicable here.  Diagnostic Codes 5277 (weak foot, bilateral), 5279(Metatarsalgia, anterior), 5280 (Hallux valgus), 5281 (Hallux rigidus), and 5282 (Hammertoes) provide maximum ratings of 10 percent each, which the appellant already receives.  See 38 C.F.R. § 4.71a.  Diagnostic Codes 5276 and 5283 are not appropriate because the appellant has not been diagnosed with acquired flatfoot or malunion or nonunion of the tarsal or metatarsal.  

The remaining potentially applicable Diagnostic Code is 5278 for claw foot (pes cavus).  38 C.F.R. § 4.71a.  The record reveals bilateral pes cavus throughout the period of the claim.  As discussed above, however, the Board finds the pes cavus has not approximated the impairment contemplated by the higher rating.  
The Board has considered the rule of DeLuca, supra.  The reported pain, swelling, tenderness, weakness, and fatigability are the symptoms which justify his current 10 percent rating.  The Board cannot assign an increased rating based on the same symptoms without violating the anti-pyramiding rule.  See 38 C.F.R. § 4.14, supra.

      E. Other Considerations

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the manifestations of the disabilities on appeal and their impact on motion and function are contemplated by the schedular criteria.  The rating criteria provide higher ratings for more severe impairment of motion or function.  The Board acknowledges that the record reveals a March 2013 finding of atrophy of the right calf due to the service-connected right knee disability.  Although atrophy is not specifically contemplated in the rating criteria specific to the knee, it is contemplated by 38 C.F.R. § 4.45 and the functional loss associated with the knee disability, including any associated with the atrophy, was considered in determining the appropriate rating.  The Board finds there is no established manifestation of a disability on appeal that is not contemplated in the current ratings.  Therefore, referral of the claims for extra-schedular consideration is not warranted.  


ORDER

Service connection for left foot neuropathy is denied.

An initial rating in excess of 10 percent for a left knee disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.

A 20 percent rating for a lumbar spine disability is granted effective June 4, 2007; an initial rating in excess of 10 percent prior to June 4, 2007, or a rating in excess of 20 percent thereafter is denied.  

A rating in excess of 10 percent for a right foot disability is denied.

A rating in excess of 10 percent for a left foot disability is denied.  


REMAND

Further development is needed on the TDIU claim.  The evidence of record indicates that the Veteran has participated in VA's Vocational Rehabilitation program.  As these records are potentially relevant to the matters at hand, namely by potentially showing the industrial effect of the service-connected disabilities, the Board finds they must be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's Vocational Rehabilitation file and associate all relevant records with the claims file. 

 2. Thereafter, readjudicate the appellant's claim for TDIU.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

 The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


